ICJ_089_Lockerbie_LBY_USA_1998-02-27_JUD_01_PO_05_FR.txt. 152

OPINION INDIVIDUELLE DE M. REZEK

1. Puisque l’État défendeur, en contestant ainsi tant la compétence de
la Cour que la recevabilité de la requête, a mis l’accent sur la force obli-
gatoire et la primauté des résolutions 748 (1992) et 883 (1993) du Conseil
de sécurité à la lumière des articles 25 et 103 de la Charte des Nations
Unies, je suis d’avis que l’arrêt auquel je souscris rendrait plus complète-
ment compte de largumentation des Parties s’il consacrait quelques
lignes au thème de ia compétence de la Cour par rapport à celle des or-
ganes politiques de l'Organisation.

2. L'article 103 de la Charte est une règle de solution de conflit entre
traités: il présuppose avant tout l’existence d’une opposition entre la
Charte des Nations Unies et un autre engagement conventionnel. Il
résout le conflit en faveur de la Charte, sans égard à la chronologie des
textes. Mais il n’entend pas opérer au détriment du droit international
coutumier et moins encore au préjudice des principes généraux du droit
des gens. Et c’est bien la Charte des Nations Unies (non une résolution
du Conseil de sécurité, une recommandation de l’Assemblée générale ou
un arrêt de la Cour internationale de Justice) qui bénéficie de la primauté
établie dans cette norme: c’est la Charte avec tout le poids de ses prin-
cipes, de son système et de la répartition de compétences qu’elle réalise.

3. D’autre part, la Cour est l’interprète définitif de la Charte des
Nations Unies. C’est à la Cour qu’il appartient de procéder à la détermi-
nation du sens de chacune de ses prescriptions et de l’ensemble du texte,
et il s’agit là d’une responsabilité qui devient particulièrement grave lors-
que la Cour est confrontée à la mise en question de décisions de l’un des
deux organes politiques principaux de l'Organisation. Véiller à assurer la
primauté de la Charte dans son sens précis et complet est parmi les tâches
incombant à la Cour une des plus éminentes et la Cour, de plein droit et
par devoir, fait en sorte qu’il en soit ainsi chaque-fois que l’occasion se
présente, même si cela peut en théorie conduire à:la critique d’un autre
organe des Nations Unies, ou plutôt au désaveu de l’exégèse de la Charte
que fait cet organe.

Lors de l’affaire du Timor oriental, M. Skubiszewski a eu l’occasion de
rappeler:

«La Cour est compétente, ainsi que le montrent plusieurs arrêts et
avis consultatifs, pour interpréter et appliquer les résolutions de
l'Organisation. Elle est compétente pour se prononcer sur leur léga-
lité, et notamment sur la question de savoir si elles sont intra vires.

41
153 CONVENTION DE MONTREAL DE 1971 (OP. IND. REZEK) :

Cette compétence découle de la fonction de la Cour en tant qu’organe
judiciaire principal de l'Organisation des Nations Unies. Les déci-
sions de l'Organisation (au sens large que cette notion a en vertu des
dispositions de la Charte relatives au vote) peuvent étre examinées
par la Cour du point de vue de leur légalité, de leur validité et de leur
effet. Les conclusions de la Cour sur ces questions mettent en cause
les intéréts de tous les Etats Membres, ou du moins de ceux qui sont
visés par les résolutions en question. Mais ces conclusions restent
dans les limites fixées par la règle énoncée dans I’affaire de 1’Or
monétaire. En évaluant les diverses résolutions de l'Organisation des
Nations Unies concernant le Timor oriental par rapport aux droits
et aux devoirs de l’Australie, la Cour ne contreviendrait pas à la
règle du fondement consensuel de sa compétence.» (C.IJ. Recueil
1995, p. 251.)

Dans le passé, des juges aussi pondérés que sir Gerald Fitzmaurice ont
fait état de cette compétence, et l’autorité de la doctrine allait dans le
même sens. Il y a bien longtemps que M. Oliver Lissitzyn proposait:

«Si l'Organisation veut s’affirmer, il faut que le pouvoir de donner
des interprétations contraignantes de la Charte, du moins dans les
matières intéressant directement les droits et obligations des Etats,
réside quelque part, de préférence entre les mains d’un organe judi-
ciaire. Les objectifs et politiques à long terme énoncés dans la Charte
doivent être protégés contre les éventuels égarements temporaires
des organes politiques. Le pouvoir sans le droit, c’est le despotisme. »
(O. J. Lissitzyn, The International Court of Justice, 1951, p. 96-97.
[Traduction du Greffe. ])

La thèse suivant laquelle le contrôle judiciaire de l’interprétation de la
Charte auquel a procédé un organe politique ne peut se faire que dans
l'exercice de la compétence consultative est totalement dénuée de fonde-
ment scientifique. Il est seulement vrai qu'aucun Etat n’est autorisé par le
système à consulter la Cour sur une question constitutionnelle des Nations
Unies ni à soulever une telle question par le biais d’une action directe
contre l’Organisation ou contre un organe comme le Conseil de sécurité.
Mais la question constitutionnelle — ayant trait, par exemple, à un cas
d’excès de pouvoir — peut parfaitement se poser dans le contexte du
contentieux entre Etats. Il est fort naturel, dans un tel cadre, que la
requête soit dirigée contre l'Etat qui, pour une raison quelconque, aurait
pris à sa charge d’exécuter l’acte du Conseil, bien que cet acte fut contesté
au regard de la Charte ou de n’importe quelle norme du droit internatio-
nal général. Le sujet passif de l’action n’est point donc le législateur, mais
l’exécuteur immédiat de la loi, tel que cela se produit d'ordinaire, devant
les juridictions internes, dans le cadre d’une procédure d’habeas corpus et
dans le contexte d’actions civiles pour la protection de droits autres que
la liberté individuelle.

4. La Cour jouit d’une pleine compétence pour l'interprétation et

42
154 CONVENTION DE MONTRÉAL DE 1971 (OP. IND. REZEK)

l'application du droit dans une affaire contentieuse, même quand l’exer-
cice de cette compétence peut entraîner l’examen critique d’une décision
d’un autre organe des Nations Unies. Elle ne représente pas directement
les Etats Membres de l'Organisation (on l’a rappelé devant la Cour, et on
a voulu en tirer comme conséquence l’incompétence de la Cour pour pro-
céder à l’examen des résolutions du Conseil), mais c’est justement son
imperméabilité à l’injonction politique qui fait de la Cour l'interprète par
excellence du droit et le for naturel de la revision, au nom du droit, des
actes des organes politiques, tel qu’il est de rigueur dans les régimes
démocratiques. Ce serait bien une source d’étonnement si le Conseil de
sécurité des Nations Unies devait jouir d’un pouvoir absolu et incontes-
table à l’égard de la règle de droit, privilège dont ne jouissent pas, en
droit interne, les organes politiques de la plupart des fondateurs et des
autres membres de l'Organisation, à commencer par l'Etat défendeur.

C’est aux Etats Membres des Nations Unies, au sein de l’Assemblée
générale et du Conseil de sécurité, qu’appartient le pouvoir de légiférer,
de changer s’ils le veulent les règles qui président au fonctionnement de
l'Organisation. Dans l’exercice de la fonction législative, ils peuvent déci-
der, par exemple, que l'Organisation peut se passer d’un organe judi-
ciaire, ou que celui-ci, contrairement aux modèles nationaux, n’est pas
l'interprète ultime de l’ordre juridique de Organisation, lorsque se pose
la question de la validité d’une décision d’un autre organe du système. A
ce que l’on sait, ils n’ont jamais songé à agir ainsi, et je pense que la Cour
ne devrait pas être timide dans l’affirmation d’une prérogative qui lui
revient de par la volonté présumée des Nations Unies.

(Signé) Francisco REZEK.

43
